UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7026



CHRISTOPHER A. ODOM,

                                                Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South Caro-
lina,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-99-1616-23BC)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher A. Odom seeks to appeal the district court’s order

dismissing without prejudice his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999) for failure to exhaust state reme-

dies.    Odom’s case was referred to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (1994).       The magistrate judge recommended

that relief be denied and advised Odom that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation.*         Despite

this warning, Odom failed to object to the magistrate judge’s

recommendation.

        The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.       See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Odom has waived appellate review by

failing to file objections after receiving proper notice.           We

accordingly deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




    *
      Odom does not dispute the district court’s findings that he
was advised he must note his objections to the magistrate judge’s
report within ten days and of the consequences of his failure to do
so.


                                   2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3